Citation Nr: 1540030	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability (claimed as gum disease) for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  Despite the undersigned's indication at the May 2015 hearing that the Board would consider the regulations pertaining to VA outpatient dental treatment, as the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.


FINDING OF FACT

The Veteran is not shown to have a current dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

Service connection for a dental disability (claimed as gum disease) for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claim prior to its initial adjudication.  A December 2012 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claim for service connection for a dental disability for compensation purposes.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records have been secured, and the Veteran has not indicated that any post-service treatment reports are available and/or outstanding.  [While he testified at his May 2015 hearing that he had received treatment from a private dentist in 1965 following his discharge from service, he also testified that all reports of such treatment are unavailable and cannot be secured because this private dentist is now deceased.]  The Board finds that a medical opinion regarding the etiology of the claimed dental disability is not necessary; absent any competent evidence suggesting that the Veteran has a dental disorder for which service connection for compensation purposes may be granted, a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability (claimed as gum disease) for compensation purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he is entitled to service connection for a dental disability (claimed as gum disease) for compensation purposes because he alleges that his gum disease of the upper and lower gums first began in service.

The Veteran's service treatment records document the dental treatment he underwent in service between August 1961 and July 1965, including the extractions of teeth #7, #8, #9, and #23 in August 1961, the extraction of tooth #15 in February 1964, and a gingivectomy in June 1964.

Throughout the period of the current claim, there is no evidence of any current dental disability, and the Veteran has not identified any occurrence of (or submitted any reports of) dental treatment at any time during the period of claim.

At his May 2015 hearing, the Veteran testified that he was treated for gingivitis in service and that his dental condition in service deteriorated to the point where he had extreme difficulty in chewing.  He also testified that, following his discharge from service, he went to a private dentist in September 1965 who then extracted all of his teeth beginning in November 1965 (and allegedly told the Veteran that he should have had all of his teeth pulled while in service).  [As noted above, the Veteran testified that all reports of such post-service private dental treatment in 1965 are unavailable and cannot be secured because this private dentist is now deceased.]

In a November 2014 statement (submitted at the May 2015 hearing with a waiver of initial RO consideration pursuant to 38 C.F.R. § 20.1304), a private dentist noted his review of the Veteran's dental records between August 1961 and July 1965 and stated that the Veteran "was treated [during that period in service] for periodontal diseases which [were] probably the cause of some of the teeth he lost during that time."  The private dentist opined: "Projecting forward, it would be my opinion that the majority of the rest of his teeth were lost to the same disease."

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."

There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, and he has not so alleged.  Rather, the evidence of record reflects that the Veteran's loss of teeth (#7, #8, #9, #15, and #23) in service was due to extraction in connection with dental treatment, and was not due to loss of substance of body of maxilla or mandible.  There is no evidence of record to show that the Veteran has had any bone loss of the maxilla, mandible, or hard palate at any time.

[The Board notes that, because the Veteran never had any loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.]

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability (claimed as gum disease) for compensation purposes.  Hence, the appeal in this matter must be denied.

ORDER

The appeal seeking service connection for a dental disability (claimed as gum disease) for compensation purposes is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


